DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species 1 in the reply filed on 4/21/2021 is acknowledged.
Claims 2, 7-13, and 28-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/2021.

Claim Objections
Claims 1, 23 and 25-27 are objected to because of the following informalities:  
Claim 1 recites “the surfaces of the membrane” in line 6. Antecedent basis for this claim limitation is understood to be the first and second surfaces recited in lines 3-4. It is recommended to amend line 6 to refer to “the first and second surfaces of the membrane” for clarity. 
Claims 23 and 25-27 are objected to for the same reason as claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, and 14-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a separation method. Method claims typically contain a preamble, followed by a transitional phrase such as “comprising”, followed by a listing of one or more steps (MPEP 608.01). In the case of current pending claim 1, it is unclear where the preamble ends and the body of the claim begins because it is unclear what constitutes the transitional phrase. The preamble must be clearly delineated because preamble recitations must be evaluated to determine the metes and bounds of the claim (see MPEP 2111.02). It is recommended to amend claim 1 to read “A membrane separation method of a cell suspension comprising:…” in order to clearly set forth the metes and bounds of the claim.
Claim 1 recites the limitation "the membrane" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 contains three recitations of the term “membrane” in prior lines 1-2 and this creates an issue of antecedent basis. 
Claim 20 recites the limitation "the pressure applied to the first surface of the filtration membrane" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 is directed to a separation method. Method claims typically contain a preamble, followed by a transitional phrase such as “comprising”, followed by a listing of one or more steps (MPEP 608.01). In the case of current pending claim 27, it is unclear where the preamble ends and the body of the claim begins because it is unclear what constitutes the transitional phrase. The preamble must be comprising:…” in order to clearly set forth the metes and bounds of the claim.
Claim 27 recites the limitation "the membrane" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 contains two recitations of the term “membrane” in prior lines 1-3 and this creates an issue of antecedent basis. 
Claim 27 recites “wherein 0.1 ≤ N / L ≤ 6”. It is unclear whether the “/” symbol is being used to indicate two alternatives (i.e., either 0.1 ≤ N or L ≤ 6) or a division operator (i.e., 0.1 ≤             
                
                    
                        N
                    
                    
                        L
                    
                
            
         ≤ 6). 
Dependent claims are rejected for the same reason as the base claim from which they depend.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 17, 25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (Separable Bilayer Microfiltration Device for Viable Label-free Enrichment of Circulating Tumour Cells).
Regarding claim 1, Zhou et al. discloses a method for membrane separation processing of a cell suspension (p. 2 col. 2 para. 2-3) comprising:
using a filtration membrane (p. 2 col. 2 para. 2-3) (Fig. 1), the filtration membrane comprising:

Regarding claim 4, Zhou et al. discloses wherein the cell suspension contains a single cell (tumor cell) and debris (e.g. red blood cells, which are present along with the tumor cell in the suspension but are not the cell of interest in the invention of Zhou et al. and therefore read on debris) (p. 2 col. 2 para. 2-3) (Fig. 1), wherein the single cell is separated from the debris using the filtration membrane in the membrane separation procession (p. 2 col. 2 para. 2, p. 6 col. 1 para. 2-col. 2 para. 2) (Fig. 1).
Regarding claim 17, Zhou et al. discloses wherein the single cell is a human derived cell (p. 2 col. 2 para. 2-3, p. 8 col. 2 para. 4).
Regarding claim 25, Zhou et al. discloses wherein the processing is performed by allowing the cell suspension to flow a long a direction of the surfaces of the filtration membrane (Fig. 1). 
Regarding claim 27, Zhou et al. discloses a method for membrane separation processing of a cell suspension (p. 2 col. 2 para. 2-3) comprising:
using a filtration membrane (p. 2 col. 2 para. 2-3) (Fig. 1), the filtration membrane comprising:
	an inlet-side opening (40 µm pore) on a first surface and an outlet-side opening (8 µm pore) on a second surface (p. 2 col. 2 para. 2) (Figs. 1-2), wherein the inlet-side opening communicates with the outlet-side opening and wherein the inlet-side opening and the outlet-side opening are disposed at positions deviated in a direction parallel to the surfaces of the membrane (p. 2 col. 2 para. 2, p. 6 col. 1 para. 2-col. 2 para. 2) (Fig. 1),
wherein the filtration membrane is part of a device (reads on a cell culture device, as it contains cells therein) including a sample loading syringe (reads on a culture container) and a filtration portion 
The limitation of “wherein 0.1 ≤ N / L ≤ 6” is being interpreted as meaning 0.1 ≤                         
                            
                                
                                    N
                                
                                
                                    L
                                
                            
                        
                     ≤ 6 (wherein L is the amount of cell suspension in the culture container and N is the amount of filtrate per day that has permeated through the filtration membrane), for the purpose of examination on the merits (see 35 USC 112 section above). Zhou et al. discloses wherein 7.5mL of the cell suspension can pass through the device in about 4 hours without clogging the device (see p. 4 of the Supplementary Information); therefore, it is understood that when L, the amount of the cell suspension in the container is set to 7.5 mL, then N, the amount of filtrate per day that has permeated through the filtration membrane is also 7.5 mL. Therefore, Zhou et al. satisfies                         
                            
                                
                                    N
                                
                                
                                    L
                                
                            
                        
                     being equal to 1, falling within the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 15, 17-18, 20, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Antonchuk et al. (US Patent Application Publication 2011/0233148) in view of Zhou et al. (Separable Bilayer Microfiltration Device for Viable Label-free Enrichment of Circulating Tumour Cells).
Regarding claim 1, Antonchuk et al. discloses a method for membrane separation processing of a cell suspension (para. 173-180) comprising:

	an inlet-side opening formed on a first surface (108) and an outlet-side opening formed on a second surface (110) opposite the first surface (para. 106-108, 135) (Fig. 1), wherein the outlet-side opening communicates with the inlet-side opening (para. 106-108, 135).
Antonchuk et al. discloses wherein the membrane is a polymeric membrane (para. 35) and wherein the inlet- and outlet-side openings are dimensioned so as to trap larger cell particles and allow smaller cells to pass through when the cell suspension is applied to the membrane (para. 108). 
However, Antonchuk et al. is silent as to the inlet-side opening and the outlet-side opening being disposed at positions deviated in a direction parallel to the surfaces of the membrane. 
Zhou et al. discloses a thin flexible polymeric filter (reads on a membrane) comprising an inlet-side opening (40 µm pore) on a first surface and an outlet-side opening (8 µm pore) on a second surface (p. 2 col. 2 para. 2) (Figs. 1-2), wherein the inlet-side opening communicates with the outlet-side opening and wherein the inlet-side opening and the outlet-side opening are disposed at positions deviated in a direction parallel to the surfaces of the membrane  (p. 2 col. 2 para. 2, p. 6 col. 1 para. 2-col. 2 para. 2) (Fig. 1). Zhou et al. discloses a method of using the filter to separate a cell suspension comprising applying the cell suspension to the first side of the membrane such that larger cells are captured by the filter whereas smaller cells pass through the filter (p. 2 col. 2 para. 2-3, p. 6 col. 1 para. 2-col. 2 para. 2) (Fig. 1). Zhou et al. further discloses that the particular configuration of the inlet- and outlet-side openings allows greater functionality in expansion, migration, and proliferation of those cells captured by the filter (p. 7 col. 1 para. 2-p. 8 col. 1 para. 2).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date to modify the method disclosed by Antonchuk et al. to use a membrane comprising an inlet-side opening and outlet-side opening disposed at positions deviated in a direction parallel to the 
Regarding claim 3, Antonchuk et al. discloses wherein the cell suspension comprises a cell aggregation, a single cell, and debris (para. 12-14, 108, 166-167, 173-175), and wherein the cell aggregation is separated from the single cell and the debris using the filtration membrane in the membrane separation processing (para. 12-14, 108, 173-180). 
Regarding claim 4, Antonchuk et al. discloses wherein the cell suspension comprises a single cell and cell aggregates (reads on debris) (166-167, 173-175), and wherein the single cell is separated from the debris using the filtration membrane in the membrane separation processing (para. 173-180).
Regarding claim 5, Antonchuk et al. in view of Zhou et al. discloses dimensioning the inlet-side opening such that larger cell aggregations are retained by the membrane while smaller cells are allowed to pass through, as set forth above. 
The prior art combination does not expressly teach wherein a diameter of the inlet-side opening is 0.01 to 3.0 times a diameter of the cell aggregation. 
	Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). The prior art discloses general conditions for the diameter of the inlet-side opening relative to the cell aggregation, as set forth above, and the skilled artisan would recognize that adjusting the diameter of the inlet-side opening would affect the flow-through characteristics of the membrane. Therefore, it would have been obvious to one of ordinary skill in the art to discover through routine experimentation an optimum or workable range for the diameter of the inlet-side opening with respect to the cell aggregation. 

	Regarding claim 17, Antonchuk et al. discloses wherein the single cell is a human-derived cell (para. 165-167, 173-180).
Regarding claim 18, Antonchuk et al. discloses wherein the human-derived cell is a stem cell (para. 165-167, 173-180).
Regarding claim 20, Antonchuk et al. discloses applying pressure to help force the cell suspension through the membrane (para. 242).
Antonchuk et al. is silent as to setting a difference between a pressure applied to the first surface and a pressure applied to the second surface to 0.01 to 60 kilopascals.
Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Antonchuk et al. discloses general conditions for applying a pressure differential and the skilled artisan would recognize that increases a pressure differential would have the effect of forcing a cell suspension through the membrane to a greater extent. It would have been obvious to one of ordinary skill in the art to discover through routine experimentation an optimum or workable range for the pressure difference in order to ease the cell suspension through the membrane. 
Regarding claim 22, the claim is directed to the membrane being “configured to” include a mesh formed by twill-weaving a fibrous member. The claim is best understood to define an intended use of the membrane, as the claim does not state that the membrane comprises a mesh formed by twill-weaving a fibrous member. The membrane taught by Antonchuk et al. in view of Zhou et al. is perfectly capable of achieving the intended use, as a user could place a twill mesh upon the membrane during operation of the device. 

Regarding claim 24, Antonchuk et al. in view of Zhou et al. teaches the filtration membrane, as set forth above, wherein the membrane is polymeric (see p. 2 col. 2 para. 1, p. 8 col. 2 para. 1, and Fig. 1 of Zhou et al.). However, Antonchuk et al. discloses wherein the membrane may also be made of a metal (para. 35). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to substitute a metal for the polymer used to form the membrane, as such a modification represents simple substitution of one known element for another in order to arrive at a separation membrane. 
Regarding claim 25, Antonchuk et al. in view of Zhou et al. teaches the separation method, as set forth above, wherein the cell suspension is flowed along a direction of the surfaces of the filtration membrane (see Fig. 1 of Zhou et al.). 
Regarding claim 26, Antonchuk et al. discloses wherein the cell suspension is reciprocated along surfaces of the filtration membrane (para. 187). 

using a filtration membrane (102) (para. 173-180) (Fig. 1, sheet 1 of 36), the filtration membrane (102) comprising:
	an inlet-side opening formed on a first surface (108) and an outlet-side opening formed on a second surface (110) opposite the first surface (para. 106-108, 135) (Fig. 1), wherein the outlet-side opening communicates with the inlet-side opening (para. 106-108, 135),
wherein the filtration membrane is part of a device (100) (reads on a cell culture device, as it contains cultured cells therein) (para. 105-105, 173-180) including a container (104) (reads on a culture container for supplying a cell suspension, as it contains a cell suspension therein) (para. 109-110, 172-180) and a filtration portion including the filtration membrane and connected to the culture container via a flow path in which cells cultured in the culture container circulate (para. 109-110, 172-180).
Antonchuk et al. discloses wherein the membrane is a polymeric membrane (para. 35) and wherein the inlet- and outlet-side openings are dimensioned so as to trap larger cell particles and allow smaller cells to pass through when the cell suspension is applied to the membrane (para. 108). 
However, Antonchuk et al. is silent as to the inlet-side opening and the outlet-side opening being disposed at positions deviated in a direction parallel to the surfaces of the membrane. 
Zhou et al. discloses a thin flexible polymeric filter (reads on a membrane) comprising an inlet-side opening (40 µm pore) on a first surface and an outlet-side opening (8 µm pore) on a second surface (p. 2 col. 2 para. 2) (Figs. 1-2), wherein the inlet-side opening communicates with the outlet-side opening and wherein the inlet-side opening and the outlet-side opening are disposed at positions deviated in a direction parallel to the surfaces of the (p. 2 col. 2 para. 2, p. 6 col. 1 para. 2-col. 2 para. 2) (Fig. 1). Zhou et al. discloses a method of using the filter to separate a cell suspension comprising applying the cell suspension to the first side of the membrane such that larger cells are captured by the 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date to modify the method disclosed by Antonchuk et al. to use a membrane comprising an inlet-side opening and outlet-side opening disposed at positions deviated in a direction parallel to the surfaces of the membrane, as Zhou et al. discloses using a membrane having such a configuration in a process of cell suspension separation to allow for greater functionality in expanding and proliferating captured cell masses, and the skilled artisan would have been motivated to enhance the experimental utility of the method by enhancing cell expansion and proliferation within the membrane.
The limitation of “wherein 0.1 ≤ N / L ≤ 6” is being interpreted as meaning 0.1 ≤                         
                            
                                
                                    N
                                
                                
                                    L
                                
                            
                        
                     ≤ 6 (wherein L is the amount of cell suspension in the culture container and N is the amount of filtrate per day that has permeated through the filtration membrane), for the purpose of examination on the merits (see 35 USC 112 section above). Zhou et al. discloses wherein 7.5mL of the cell suspension can pass through the filtration membrane in about 4 hours without clogging (see p. 4 of the Supplementary Information); therefore, it is understood that when L, the amount of the cell suspension in the container is set to 7.5 mL, then N, the amount of filtrate per day that has permeated through the filtration membrane is also 7.5 mL. Therefore, Antonchuk et al. in view of Zhou et al. satisfies                         
                            
                                
                                    N
                                
                                
                                    L
                                
                            
                        
                     being equal to 1, falling within the claimed range.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Antonchuk et al. (US Patent Application Publication 2011/0233148) in view of Zhou et al. (Separable Bilayer Microfiltration Device for Viable Label-free Enrichment of Circulating Tumour Cells) as applied to claim 4, above, and in further .
Regarding claim 14, Antonchuk et al. discloses wherein the method is configured to separate single cells from cell aggregates, as set forth above, in order to isolate cells of experimental value in the field of cell biology (para. 2-14).
Antonchuk et al. is silent as to the single cell being a CHO cell.
However, CHO cells are notoriously well known in the field of biological research and Lewis et al. discloses that they are “the preferred production host for many therapeutic proteins” (Abstract), “have been repeatedly approved by the regulatory agencies” (p. 759 col. 1 para. 1), and “can be easily cultured in suspension and can produce high titers of human-compatible therapeutic proteins” (p. 759 col. 1 para. 1).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method taught by Antonchuk et al. in view of Zhou et al. such that the single cell is a CHO cell in order to use a cell type recognized in the art to be suitable for production of pharmaceutically relevant proteins, thereby enhancing the utility of the method. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Separable Bilayer Microfiltration Device for Viable Label-free Enrichment of Circulating Tumour Cells).
Regarding claim 6, Zhou et al. discloses wherein the membrane is configured to capture the single cell, as set forth above.
Zhou et al. does not expressly teach wherein a diameter of the inlet-side opening of the filtration membrane is 0.05 to 0.8 times a diameter of the single cell.
Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, . 

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Separable Bilayer Microfiltration Device for Viable Label-free Enrichment of Circulating Tumour Cells) in view of Tai et al. (US Patent Application Publication 2011/0111412).
Regarding claim 16, Zhou et al. discloses the human-derived cell, as set forth above. Specifically, Zhou et al. discloses that the method comprises flowing whole blood obtained from human donors, wherein the blood contains the human-derived cell, across the membrane such that the single cell is captured by the membrane (p. 2 col. 2 para. 2-3, p. 8 col. 2 para. 2-6) (Fig. 1). Zhou et al. discloses wherein the single cell is captured to aid in research for therapeutics for patients (p. 1 para. 1-2).
Zhou et al. is silent as to the human-derived cell being a stem cell.
Tai et al. discloses a membrane comprising an inlet-side opening (para. 91) (Fig. 1) and a method of using the membrane comprising flowing blood comprising a cell of interest across the membrane such that the cell of interest is captured (para. 146-148). Tai et al. discloses wherein the cell is a human-derived stem cell and that capture of the stem cell has therapeutic value for patients (para. 146-148).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method disclosed by Zhou et al. such that the human-derived cell is a stem cell, as taught by Tai et al., in order to arrive at a method configured to capture a therapeutically relevant cell type. 
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Antonchuk et al. (US Patent Application Publication 2011/0233148) in view of Zhou et al. (Separable Bilayer Microfiltration Device for Viable Label-free Enrichment of Circulating Tumour Cells) as applied to claim 17, above, and in further view of Mitchell (US Patent Application Publication 2016/0002586).
Regarding claim 19, Antonchuk et al. discloses the human-derived cell, as set forth above. Antonchuk et al. further discloses that the method is directed to processing stem cells for the purpose of obtaining therapeutic products (para. 2-9).
Antonchuk et al. is silent as to the human-derived cell being a megakaryocyte.
Mitchell discloses that megakaryocytes are derived from stem cells and have value in the field of therapeutic research because they are responsible for the production of platelets (para. 5-8).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the cell disclosed by Antonchuk et al. to comprise a megakaryocyte, as Mitchell discloses that such cells have experimental value because they produce therapeutically important products, and the skilled artisan would have been motivated to select a cell type that is relevant to the field of biological research relating to therapeutics.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Antonchuk et al. (US Patent Application Publication 2011/0233148) in view of Zhou et al. (Separable Bilayer Microfiltration Device for Viable Label-free Enrichment of Circulating Tumour Cells) as applied to claim 4, above, and in further view of Ejiri et al. (US Patent Application Publication 2014/0227784).

The prior art combination is silent as to surfaces of the membrane having been subjected to hydrophilic treatment.
Ejiri et al. discloses that it is desirable to subject cell culture surfaces to a hydrophilic treatment to encourage cell growth thereon (para. 7, 55-56).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the membrane taught by Antonchuk et al. in view of Zhou et al. to have surfaces subjected to a hydrophilic treatment, as taught by Ejiri et al., to encourage cell proliferation thereon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tao et al. (Development and evaluation of a prototype non-woven fabric filter for purification of malaria-infected blood) is directed to a membrane comprising a plurality of openings disposed at positions deviated in a direction parallel to surfaces of the membrane and a method of using the membrane to capture human-derived cells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799